DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are presented for examination.
This Office action is Non-Final.
Information Disclosure Statement
The information disclosure statement (IDS) filed on 02/07/2019 has been considered by the Examiner and made of record in the application file.
Claim Objections
Claims 1, 16 and 19 are objected to because of the following informalities:  in the second to last limitation of the independent claims they should be followed the phrase --; and--.  Appropriate correction is required.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Independent claim 1 recites an apparatus. Therefore, Step 1 is satisfied for claim 1-20. Step 2A Prong One: The independent claim recites… a. ingesting data for machine modeling; b. defining one or more input fields for the machine modeling; c. selecting an input field from one or more input fields, containing categorical data for encoding; d. generating one or more time series values for one or more attributes in the selected input field containing the categorical data; e. generating values of a comparison metric between the one or more time series values; f. constructing one or more encoded input fields, containing the values of the comparison metric; g. computing the machine modeling, using the one or more encoded input fields instead of the input fields containing the categorical data; h. decoding one or more model results for the one or more encoded input fields..
In other words, the independent claims relates to collecting information, defining fields and/or features of interest and output a model of fields and/or features of interest. These are observations or evaluation and the acts can be practically performed in the human mind, or by a human using a pen and paper, similar to the processes that occurs when an individual is attempting to gather and compile information of interest. Such mental observations or evaluations fall within the “mental processes” grouping of abstract idea set forth in the 2019 PEG. 2019 PEG Section I, 84 Fed. Reg. at 52. The recitation of a machine, server, apparatus and API does not negate the mental nature of these limitations because the claim here merely uses the processor and device as a tool to perform the otherwise mental processes. See October Update at Section I(C)(ii). Thus, the limitations recite concepts that fall into the “mental process” grouping of abstract ideas.
As explained in the MPEP and the October 2019 Update, in situations like this where a series of steps recite judicial exceptions, examiners should combine all recited judicial exceptions and treat the claim as containing a single abstract idea for purposes of further eligibility. See MPEP 2106.04 and 2106.05(II). Thus, for purposes of further discussion, this example considers limitations of storing public and private time information as a single abstract idea.
Step 2A Prong Two: This judicial exception is not integrated into a practical application because there are not any additional elements recited in the claim beyond the judicial exception when the additional elements individually and in combination that integrate the exception into a practical application. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because besides the abstract idea, the claim recites the additional elements of a machine, server, apparatus and API are recited at a high degree of generality that they represent no more than mere instructions to apply the judicial exception on a computer.  There is no indication in the Specification that the operations recited in claims 1, 16 and 19 invoke any assertedly inventive programming, requiring any specialized computer hardware or other inventive computer components. These limitations can also be viewed as nothing more than an attempt to generally link the use of the judicial exception to the technological environment of a computer. It should be noted that because the courts have made it clear that mere physicality or tangibility of an additional element or elements is not a relevant consideration in the eligibility analysis, the physical nature of these computer components does not affect this analysis. See MPEP 2106.05(I) for more information on this point, including explanations from judicial decisions including Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 573 U.S. 208, 224-26 (2014).
Even when viewed in combination, the additional elements in this claim do no more than automate the mental processes, using a machine, server, apparatus and API as a tool. While this type of automation minimizes or eliminate the need for mentally identifying the information, there is no change to the computers and other technology that are recited in the claim as automating the abstract ideas, and thus this claim cannot improve computer functionality or other technology. See, e.g., Trading Technologies Int’l v. IBG, Inc., 921 F.3d 1084, 1093 (Fed. Cir. 2019) (using a computer to provide a trader with more information to facilitate market trades improved the business process of market trading, but not the computer) and the cases discussed in MPEP 2106.05(a)(I), particularly FairWarning IP, LLC v. Iatric Sys., 839 F.3d 1089, 1095 (Fed. Cir. 2016) (accelerating a process of analyzing audit log data is not an improvement when the increased speed comes solely from the capabilities of a general-purpose computer) and Credit Acceptance Corp. v. Westlake Services, 859 F.3d 1044, 1055 (Fed. Cir. 2017) (using a generic computer to automate a process of applying to finance a purchase is not an improvement to the computer’s functionality). Accordingly, the claim as a whole does not integrate the recited judicial exception into a practical application and the claim is directed to the judicial exception (Step 2A: YES).
Step 2B: This part of the eligibility analysis evaluates whether the claim as a whole amounts to significantly more than the recited exception, i.e., whether any additional element, or combination of additional elements, adds an inventive concept to the claim. MPEP 2106.05. As explained with respect to Step 2A Prong Two, the network interface, processor and user interface at best is the equivalent of merely adding the words “apply it” to the judicial exception. Mere instructions to apply an exception cannot provide an inventive concept. Under the 2019 PEG, however, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be re-evaluated in Step 2B. 2019 PEG Section III(B), 84 Fed. Reg. at 56. At Step 2B, the evaluation of the insignificant extra-solution activity consideration takes into account whether or not the extra-solution activity is well-known. See MPEP 2106.05(g). Here, the recitation of the machine, server, apparatus and API are recited at a high level of generality, and, as disclosed in the specification, is also well-known. Therefore, the network interface, processor and user interface cannot provide an inventive concept (Step 2B: NO). The claim are not eligible.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 13 recites the limitation "wherein, the estimate…" in line 1.  There is insufficient antecedent basis for this limitation in the claim.  The examiner believes the “estimate” should be the --metric--, however, the terminologies should be consistent to avoid indefiniteness.
With respect to claims 14 and 15, they would be rejected for being dependents of claim 13.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 9, 10, 12 and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Sali et al. (US 2018/0225391 A1) hereinafter “Sali”, further in view of Vanderberg et al. (US 2017/0316007 A1) hereinafter “Vanderberg”.
With respect to claim 1, the Sali reference discloses a method for time-series based encoding of categorical data as continuous data for processing and analysis [see Abstract, disclosing a data modeling platform includes a distributed modeling ensemble generator and a progress tracker; The distributed modeling ensemble generator preprocesses and models an input dataset according to a user listing of modeling types, modeling algorithms and preprocessing operation] comprising:
a. ingesting data for machine modeling [see ¶0056, disclosing data preparer 12 may receive raw data to be modeled from the user and may check that the data is in a correct format to be handled];
b. defining one or more input fields for the machine modeling [see ¶0056, disclosing data preparer 12 may also request, via a user interface 40, that the user define the general type of modeling to perform, and at least some of the algorithms and preprocessing operations to be performed];
c. selecting an input field from one or more input fields, containing categorical data for encoding [see ¶0056 and Fig. 2C, disclosing user interface 40 may require that the user define an optimization target, such as minimizing a function of the data or achieving a successful classification, along with the scoring metrics used to calculate that optimization target…lists possible scoring metrics, such as median, R1, R squared, F-measure and ROC];
f. constructing one or more encoded input fields, containing the values of the comparison metric [see ¶0065, disclosing data coordinator 30 may also select which portions of the input data to use during the modeling operation; As is known in the art, a first portion of the data may be used for the modeling or training process and a second portion may be used to “validate” the data and to produce the score];
g. computing the machine modeling, using the one or more encoded input fields instead of the input fields containing the categorical data [see ¶0067, disclosing each model runner 32 may generate an optimal “ensemble model” from the current “best” scores, where the definition of “best” may be any suitable definition, such as the top N models, or those above a certain threshold value. Each model runner 32 may provide its final, ensemble model to data coordinator 30 which, in turn, may store the final model in central storage 38]; and
h. decoding one or more model results for the one or more encoded input fields [see ¶0070, disclosing user interface 40 also comprises progress tracker 42, which may show the user the progress of the modeling operation; In one embodiment, progress tracker 42 may provide a graph, described in more detail hereinbelow, of the models currently being run and their relationship with other models].
Sali teaches the method, as referenced above.
Although Sali discloses time series [see ¶0014, disclosing the modeling types includes classification, recommendation, anomaly detection, regression, and time-series prediction].
Sali does not explicitly disclose it comprises:
d. generating one or more time series values for one or more attributes in the selected input field containing the categorical data; and
e. generating values of a comparison metric between the one or more time series values.
However, Vanderberg  discloses it comprises:
d. generating one or more time series values for one or more attributes in the selected input field containing the categorical data [see ¶0038, disclosing a time series query, where the x-axis is the time dimension with some range bucketing, can be chunked using a time-based chunking strategy which splits up the query into N queries, one for each time range, over which the accumulation is computed and returned to the UI independently; Queries based on other data ranges, such as monetary amount, number of transaction, number of customers, etc. can be chunked by separating the data ranges into smaller groups; For a query where the x-axis is a categorical dimension (e.g., “user experience”), the query can either be split by the categorical dimension (for complete results) or by the time dimension (for partial results) and different strategies can be used based on pre-defined rules or runtime performance hints gathered from previous chunk query processing]; and
e. generating values of a comparison metric between the one or more time series values [see ¶0056, disclosing metrics can be generated that represent the accuracy of displayed data at each update as described further in FIGS. 1H, 1I, and 1J; The generated metrics can be used to update or improve the query chunking strategies using machine learning].
It would have been obvious before the effective filing date of the invention to a person having ordinary skill in the art to which said subject matter pertains to modify the data modeling system of Sali with the dynamic query chunking and streaming of results as taught by Vanderberg.  Doing so would have enhanced Sali by utilizing the generated metrics can be used to update or improve the query chunking strategies using machine learning [Vanderberg, see ¶0056].
With respect to claim 2, the combination of Sali and Vanderberg teaches the method of claim 1, as referenced above.  The combination further teaches wherein the categorical input fields include nominal, ordinal, or numeric data types [Sali, see ¶0053, disclosing other types of data pre-processing hyper-parameters may involve type inference (i.e. classifying the data into Numerical/Categorical/Date feature types), imputing new data by adding a new value, a most common value, a median or an average, or cleaning the data, for example by removing constant features or replacing specific values].
With respect to claim 3, the combination of Sali and Vanderberg teaches the method of claim 1, as referenced above.  The combination further teaches wherein one or more categorical fields of the categorical input fields can be selected for time series based encoding [see ¶0057-0060, disclosing user interface 40 may also allow the user to review and edit the raw data, as necessary, and may enable the user to define a “schema” defining how to parse the columns of data; Schema define the following: the type of each column (e.g. numerical, time, ID, categorical); the target column in the data; feature values that, for whatever reason, should not be used].
With respect to claim 4, the combination of Sali and Vanderberg teaches the method of claim 1, as referenced above.  The combination further teaches wherein the time series values are generated using a query language [Vanderberg, see ¶0054, disclosing when there are two dominant parts to the query such as a time-series and sub-aggregation on ranges, then combining the related time-series and range chunking strategies that perform best on each dominant part of the query can be more optimal].
With respect to claim 5, the combination of Sali and Vanderberg teaches the method of claim 4, as referenced above.  The combination further teaches configuration parameters for time series generation query [Vanderberg, see ¶0054, disclosing when there are two dominant parts to the query such as a time-series and sub-aggregation on ranges].
With respect to claim 6, the combination of Sali and Vanderberg teaches the method of claim 5, as referenced above.  The combination further teaches wherein the configuration parameters for the time series based encoding are applied to one or more groups of the categorical input fields [Vanderberg, see ¶0055, disclosing identifying the appropriate chunking strategy candidate(s) can be based on the nature or content of the received query or set of queries; For example, the data type or category (i.e., time, money, or different quantities of units), data range, tiered storage, etc. can be factored into the consideration in selecting the appropriate chunking strategy candidate(s). A set of predetermined chunking strategies can be stored and each predetermined chunking strategy can be pre-mapped to the data type or category (i.e., time, money, or different quantities of units), data range, tiered storage, etc].
With respect to claim 7, the combination of Sali and Vanderberg teaches the method of claim 5, as referenced above.  The combination further teaches wherein different types of time series based encoding parameters are applied to different categorical input fields [Vanderberg, see ¶0055, disclosing the data type or category (i.e., time, money, or different quantities of units), data range, tiered storage, etc. can be factored into the consideration in selecting the appropriate chunking strategy candidate(s)].
With respect to claim 9, the combination of Sali and Vanderberg teaches the method of claim 1, as referenced above.  The combination further teaches wherein the comparison metric measures area under the time series [Sali, see ¶0121, disclosing such as their average, measures of the relationships between sample vectors, such as the average distance between samples that belong to a same class].
With respect to claim 10, the combination of Sali and Vanderberg teaches the method of claim 1, as referenced above.  The combination further teaches wherein different calculations for the comparison metric can be defined and applied by a user [Sali, see ¶0056 and Fig. 2C, disclosing user interface 40 may require that the user define an optimization target, such as minimizing a function of the data or achieving a successful classification, along with the scoring metrics used to calculate that optimization target…lists possible scoring metrics, such as median, R1, R squared, F-measure and ROC].
With respect to claim 12, the combination of Sali and Vanderberg teaches the method of claim 1, as referenced above.  The combination further teaches wherein the machine modeling generates results for the one or more encoded input fields [Sali, see ¶0067, disclosing each model runner 32 may generate an optimal “ensemble model” from the current “best” scores, where the definition of “best” may be any suitable definition, such as the top N models, or those above a certain threshold value. Each model runner 32 may provide its final, ensemble model to data coordinator 30 which, in turn, may store the final model in central storage 38].
With respect to claim 16, the independent claim is a system embodiment variant of independent method claim 1 discussed above, however, reciting servers and API for performing the functions.  Sali discloses the hardware may include servers and/or hardware accelerators such as GPUs. The operating system may be Linux, Windows, Android or any other, see ¶0131, as well as, the user may generate plug-in functions in order to define new model score functions or in order to define new machine learning algorithms that will be used by system 10; To do so, the user will code the score function in a programming language (for example, R of python) such that the coding will comply with a specific API (application programming interface), see ¶0134.
With respect to claim 17, as modified the combination of Sali and Vandenberg teaches the system of claim 16, as referenced above.  The combination further teaches wherein the server encoding categorical variables into continuous variables based on the time series query is performed by an algorithm which can be defined by a user [Sali, see ¶0056, disclosing data preparer 12 may also request, via a user interface 40, that the user define the general type of modeling to perform, and at least some of the algorithms and preprocessing operations to be performed].
With respect to claim 18, wherein, machine modeling is performed on input fields based on the time series query [Vanderberg, see ¶0038, disclosing a time series query, where the x-axis is the time dimension with some range bucketing, can be chunked using a time-based chunking strategy which splits up the query into N queries, one for each time range, over which the accumulation is computed and returned to the UI independently; Queries based on other data ranges, such as monetary amount, number of transaction, number of customers, etc. can be chunked by separating the data ranges into smaller groups; For a query where the x-axis is a categorical dimension (e.g., “user experience”), the query can either be split by the categorical dimension (for complete results) or by the time dimension (for partial results) and different strategies can be used based on pre-defined rules or runtime performance hints gathered from previous chunk query processing; and see ¶0056, disclosing metrics can be generated that represent the accuracy of displayed data at each update as described further in FIGS. 1H, 1I, and 1J; The generated metrics can be used to update or improve the query chunking strategies using machine learning].
With respect to claim 19, the independent claim is a program product variant of independent method claim 1 discussed above and would be rejected for the same reason (s).
With respect to claim 20, as modified the combination of Sali and Vandenberg teaches the program product of claim 19, as referenced above.  The combination further teaches wherein the program product further encodes one or more categorical variables into one or more continuous variables [Sali, see ¶0056, disclosing data preparer 12 may also request, via a user interface 40, that the user define the general type of modeling to perform, and at least some of the algorithms and preprocessing operations to be performed].
Claims 8, 11 and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Sali and Vanderberg, further in view of Papadimitriou et al. (US 2008/0071843 A1) hereinafter “Papadimitriou”.
With respect to claim 8, the combination of Sali and Vanderberg teaches the method of claim 1, as referenced above.  The combination does not teach wherein the comparison metric measures the similarity of the shapes of the time series.
However, Papadimitriou discloses comparison metric measures the similarity of the shapes of the time series [see ¶0092-0093, disclosing plots on projected dimensions (like FIGS. 11A and 11B) can be very useful for summarizing and visualizing high-dimensional data; This mapping groups, reorders and summarizes dimensions; When the images are projected into 2 or 3 groups of dimensions, they can also be visualized in 2D or 3D; For example, by projecting the 25D points onto 2 dimensions and placing the 12 images at their summarized projected coordinates the mapping of FIG. 12 is achieved; relative distances are well preserved and similar-looking shapes (e.g., hexagons and circles) are projected in the vicinity of each other].
It would have been obvious before the effective filing date of the invention to a person having ordinary skill in the art to which said subject matter pertains to modify the combination with the high-dimensional data visualizer as taught by Papadimitriou.  Doing so would have further enhanced the combination by allowing it to consider shapes within the time-series and presenting them in a comprehensive manner.
With respect to claim 11, the combination of Sali and Vanderberg teaches the method of claim 1, as referenced above.  The combination is not explicit on visualizing the time series.
However, Papadimitriou discloses visualizing the time series [see ¶0013, disclosing, additionally, the objects using the ordered dimensions can be meaningfully visualized as a time-series].
It would have been obvious before the effective filing date of the invention to a person having ordinary skill in the art to which said subject matter pertains to modify the combination with the high-dimensional data visualizer as taught by Papadimitriou.  Doing so would have further enhanced the combination by allowing it to meaningfully visualize time-series information.
With respect to claim 13, the combination of Sali and Vanderberg teaches the method of claim 1, as referenced above.  The combination does not teach wherein, the estimates for the one or more encoded input fields are decoded by matching to the nearest encoded input field.
However, Papadimitrou teaches wherein, the estimates for the one or more encoded input fields are decoded by matching to the nearest encoded input field [see ¶0034, disclosing a new representation for high-dimensional data is provided that can prove very effective for visualization, nearest neighbor (NN) and range searches].
It would have been obvious before the effective filing date of the invention to a person having ordinary skill in the art to which said subject matter pertains to modify the combination with the high-dimensional data visualizer as taught by Papadimitriou.  Doing so would have further enhanced the combination by allowing it to meaningfully visualize time-series information [Papadimitrou, see ¶0013].
With respect to claim 14, the combination of Sali, Vanderberg and Papadimitrou teaches the method of claim 13, as referenced above.  The combination further teaches wherein, the matching is performed by an algorithm which can be defined by a user [Sali, see ¶0056, disclosing data preparer 12 may also request, via a user interface 40, that the user define the general type of modeling to perform, and at least some of the algorithms and preprocessing operations to be performed].
With respect to claim 15, the combination of Sali, Vanderberg and Papadimitrou teaches the method of claim 14, as referenced above.  The combination further teaches wherein, the decoded input fields are mapped to the categorical input fields [Sali, see ¶0057-0060, disclosing user interface 40 may also allow the user to review and edit the raw data, as necessary, and may enable the user to define a “schema” defining how to parse the columns of data; Schema define the following: the type of each column (e.g. numerical, time, ID, categorical); the target column in the data; feature values that, for whatever reason, should not be used; also, see ¶0065, disclosing data coordinator 30 may also select which portions of the input data to use during the modeling operation; As is known in the art, a first portion of the data may be used for the modeling or training process and a second portion may be used to “validate” the data and to produce the score].
Prior Art Made of Record
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Apostolopoulos discloses detection of network anomalies based on relationship graphs.
Chen et al. discloses computer model machine learning based on correlations of training data with performance trends.
Phillipps et al. data intelligence using machine learning.
McCann et al. methods, apparatus, and systems for using a reduced attribute vector of panel data to determine an attribute of a user.
Conclusions/Points of Contacts
An examination of this application reveals that applicant is unfamiliar with patent prosecution procedure. While an applicant may prosecute the application (except that a juristic entity must be represented by a patent practitioner, 37 CFR 1.31), lack of skill in this field usually acts as a liability in affording the maximum protection for the invention disclosed. Applicant is advised to secure the services of a registered patent attorney or agent to prosecute the application, since the value of a patent is largely dependent upon skilled preparation and prosecution. The Office cannot aid in selecting an attorney or agent.
A listing of registered patent attorneys and agents is available at https://oedci.uspto.gov/OEDCI/.  Applicants may also obtain a list of registered patent attorneys and agents located in their area by writing to the Mail Stop OED, Director of the U.S. Patent and Trademark Office, P.O. Box 1450, Alexandria, VA 22313-1450.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JORGE A CASANOVA whose telephone number is (571)270-3563. The examiner can normally be reached M-F: 9 a.m. to 6 p.m. (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksandr Kerzhner can be reached on (571) 270-1760. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JORGE A CASANOVA/Primary Examiner, Art Unit 2165